
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 20
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Baca introduced
			 the following joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		To honor the achievements and contributions
		  of Native Americans to the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Heritage Day Act of
			 2009.
		2.FindingsCongress finds that—
			(1)Native Americans
			 are the descendants of the aboriginal, indigenous, native people who were the
			 original inhabitants of and who governed the lands that now constitute the
			 United States;
			(2)Native Americans
			 have volunteered to serve in the United States Armed Forces and have served
			 with valor in all of the Nation’s military actions from the Revolutionary War
			 through the present day, and in most of those actions, more Native Americans
			 per capita served in the Armed Forces than any other group of Americans;
			(3)Native American
			 tribal governments developed the fundamental principles of freedom of speech
			 and separation of governmental powers that were a model for those that form the
			 foundation of the United States Constitution;
			(4)the Founding
			 Fathers based the provisions of the Constitution on the unique system of
			 democracy of the Six Nations of the Iroquois Confederacy, which divided powers
			 among the branches of government and provided for a system of checks and
			 balances;
			(5)Native Americans
			 have made distinct and significant contributions to the United States and the
			 rest of the world in many fields, including agriculture, medicine, music,
			 language, and art, and Native Americans have distinguished themselves as
			 inventors, entrepreneurs, spiritual leaders, and scholars;
			(6)Native Americans
			 should be recognized for their contributions to the United States as local and
			 national leaders, artists, athletes, and scholars;
			(7)nationwide
			 recognition of the contributions that Native Americans have made to the fabric
			 of American society will afford an opportunity for all Americans to demonstrate
			 their respect and admiration of Native Americans for their important
			 contributions to the political, cultural, and economic life of the United
			 States;
			(8)nationwide
			 recognition of the contributions that Native Americans have made to the Nation
			 will encourage self-esteem, pride, and self-awareness in Native Americans of
			 all ages;
			(9)designation of the
			 Friday following Thanksgiving of each year as Native American Heritage Day will
			 underscore the government-to-government relationship between the United States
			 and Native American governments;
			(10)designation of
			 Native American Heritage Day will encourage public elementary and secondary
			 schools in the United States to enhance understanding of Native Americans by
			 providing curricula and classroom instruction focusing on the achievements and
			 contributions of Native Americans to the Nation; and
			(11)the Friday
			 immediately succeeding Thanksgiving Day of each year would be an appropriate
			 day to designate as Native American Heritage Day.
			3.Implementation of
			 Native American Heritage DayCongress encourages the people of the United
			 States, as well as Federal, State, and local governments, and interested groups
			 and organizations to observe Native American Heritage Day with appropriate
			 programs, ceremonies, and activities, including activities relating to—
			(1)the historical
			 status of Native American tribal governments as well as the present day status
			 of Native Americans;
			(2)the cultures,
			 traditions, and languages of Native Americans; and
			(3)the rich Native
			 American cultural legacy that all Americans enjoy today.
			
